BEER, Judge
(dissenting).
I respectfully dissent. Because of the complete interdependence of the various provisions of the agreement I believe the contract is essentially an option agreement which does not state a definite time period and is therefore a nudum pactum (LSA-C.C. Article 2462); Clark v. Dixon, 254 So.2d 482 (La.App. 3rd Cir. 1971).
Furthermore, I believe that the contract is, for all practical purposes, purely potes-tative because the ability to enforce the essential provisions of the agreement are totally within the power of appellant (LSA-C.C. Article 2024, 2035).
The Sell-Purchase agreement dated June 24, 1965 inscribed in the office of the Register of Conveyances for the Parish of Orleans in Book 703-E, folio 586 should be cancelled and erased. The $21,000.00 deposit should be returned to appellee, Port-O-Call, Inc. by appellant Southern Pacific Transportation Company. Each party should pay its own costs in the trial court and in this court.
Accordingly, I respectfully dissent.